Citation Nr: 1226087	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  07-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for chronic renal disease.

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a heart disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that, in pertinent part, denied compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for chronic renal disease, claimed as a result of VA medical or surgical treatment.  The Veteran timely appealed. 

In October 2007, the Veteran testified during a personal hearing at the RO and, in September 2008, she testified during a hearing at the RO before the undersigned.  Transcripts of the hearings are of record.  In a December 2008 decision, the Board denied the Veteran's claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for chronic renal disease.

The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, a Joint Motion for Remand was submitted by the appellant and the VA General Counsel, moving to vacate the Board decision and remand the case to the Board.  The Court granted the motion in an Order dated in September 2009.  A copy of the Court's Order is in the claims file.

In a July 2010 decision, the Board denied the Veteran's claims for service connection for a chronic low back disability and benefits pursuant to the provisions of 38 U.S.C.A. § 1151, for a heart disability.  At that time, the Board remanded her claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for chronic renal disease, to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

The Veteran appealed the Board's July 2010 decision to Court.  In a December 2011 Memorandum Decision, the Court set aside the Board's July 2010 determination regarding her heart disability claim, and remanded that claim for benefits under 38 U.S.C.A. § 1151 for further development and readjudication with her claim for benefits under 38 U.S.C.A. § 1151 for chronic renal disease.  The Court affirmed the remainder of the Board's July 2010 decision.  A copy of the Court's decision is in the claim's file.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In its December 2011 Memorandum Decision, the Court concluded that the Board did not consider all of the Veteran's assertions, including that inadequate care causing her renal failure may have been the proximate cause of her heart disability and whether medication prescribed for her back disability may have contributed to her heart disability (see Memorandum Decision at page 3).  The Court further found that a February 2007 VA examination was inadequate in that it did not consider all of the Veteran's claims and that the Veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 for a heart disability was inextricably intertwined with her claim for benefits pursuant to 38 U.S.C.A. § 1151 for chronic renal disease (Id. at 4-5).

Then, in July 2012, the Veteran, through her attorney, submitted new private medical evidence, dated in October 2011 that was not accompanied by a waiver of initial RO review prior to submission to the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the record considering all of the evidence.  If the determination remains unfavorable to the appellant, the RO/AMC must issue a supplemental statement of the case and provide her and her attorney a reasonable period of time in which to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


